DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on October 29, 2020 has been entered.
- Claims 1-11 and 14-18 are pending.
- Claims 1, 14, 17 and 18 have been amended.
- Claims 1-11 and 14-18 are rejected.
					    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10433289. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent disclose AP transmits DL frames whose destination are the STA. The STA to transmit a UL frame whose destination is the AP.
However, the instant application fails to disclose the following limitation: “wherein the second frame is transmitted using at least one resource selected from the selectable resources specified in the first frame on the basis of the attribute information” which the patent discloses.
It has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (Pub. No. US 2013/0286959 A1) in view of  Chun et al. (Pub. No. US 2017/0339692 A1; filed on July 3, 2015; hereinafter Chun).
Regarding claims 1 and 17, Lou discloses a communication apparatus, comprising: communication circuitry (See ¶0359, a radio frequency transceiver) configured to: transmit a first frame comprising resource information in which resources for uplink transmissions are specified from a plurality of resources (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b; UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) and attribute information related to transmission of a second frame; (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS) and receive the second frame transmitted as a response to the first frame, (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b; UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) wherein the second frame is transmitted using at least one resource based on the resource information (See ¶0119, UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) and the attribute information in the first frame, (See ¶0170-0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group;See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) and wherein the first frame comprises information related to a frequency resource, (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b; UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) information related to a spatial stream, (See ¶0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) MCS information (See ¶0174, each of the membership information fields may contain a MCS field that may indicate the MCS that the STA may adapt when participating in UL COBRA transmissions to the AP in the current group) and Received Signal Strength Indicator (RSSI) information for the second frame. (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group)

Chun discloses the attribute information related to the transmission of the second frame includes information related to an attribute of the second frame. (See ¶0682, it is necessary to deliver configuration information for the UL MAC frame subsequent to the trigger frame; See ¶0685, a frame for delivering configuration information of a subsequent UL frame, including the trigger frame (or scheduling frame) may be configured as cascade frame type. Interpreted that the DL frame includes information of the type of subsequent UL frame. Further, evidence is below described in other paragraphs. See ¶0687, If the trigger frame has a MAC structure, the DL MAC field 3604 may contain control information (e.g., resource allocation information (subcarriers or streams), MCS information, etc.) for the UL MAC frame 3605 subsequent to the trigger frame. In this case, the “cascade indication” field may indicate whether the DL MAC field 3604 contains control information for the UL MU data frame subsequent to the trigger frame; See ¶0727, 1 bit of the cascade indication (or DL/UL indication) field may be combined to indicate a frame type. Interpreted as the DL frame has attribute of the type of frame in the UL.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo to include first frame indicates configuration information of the subsequent UL frame. The motivation to combine is to efficiently use a radio channel by having a plurality of STAs access the channel at the same time (See ¶0131).
Regarding claim 2, Lou discloses the communication circuitry receives the second frame on the basis of the wireless communication resource information(See ¶0119, UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) included in the first frame. (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b)
Regarding claim 3, Lou discloses the attribute information related to the transmission of the second frame includes attribute information of a transmission apparatus performing the transmission of (See ¶0180, may indicate the MCS that the STA may adapt when participating in UL COBRA transmissions to the AP in the current group)
Regarding claims 14 and 18,  Lou discloses a communication apparatus, comprising: communication circuitry (See ¶0080, The transmit/receive element) configured to: receive a first frame comprising resource information in which resources for uplink transmissions are specified from a plurality of resources (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b; UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) and attribute information related to transmission of a second frame; (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS) and transmit the second frame as a response to the first frame, (See ¶0228, The COBRA Resp frame 3200 may be an uplink frame transmitted from a STA to an AP.)  wherein the second frame is transmitted using at least one resource based on the resource information (See ¶0119, UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b)and the attribute information in the first frame, (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) and wherein the first frame comprises information related to a frequency resource, (See ¶0119, AP may transmit a frame 550 that includes a frequency-time resources 552a and 552b; UL phase STA-1 may transmit based on the frequency-time resources 552a and 552b) information related to a spatial stream, (See ¶0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) MCS information (See ¶0174, each of the membership information fields may contain a MCS field that may indicate the MCS that the STA may adapt when participating in UL COBRA transmissions to the AP in the current group) and Received Signal Strength Indicator (RSSI) information for the second frame. (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group)
Luo fails to disclose the attribute information related to the transmission of the second frame includes information related to an attribute of the second frame.
Chun discloses the attribute information related to the transmission of the second frame includes information related to an attribute of the second frame. (See ¶0682, it is necessary to deliver configuration information for the UL MAC frame subsequent to the trigger frame; See ¶0685, a frame for delivering configuration information of a subsequent UL frame, including the trigger frame (or scheduling frame) may be configured as cascade frame type. Interpreted that the DL frame includes information of the type of subsequent UL frame. Further, evidence is below described in other paragraphs. See ¶0687, If the trigger frame has a MAC structure, the DL MAC field 3604 may contain control information (e.g., resource allocation information (subcarriers or streams), MCS information, etc.) for the UL MAC frame 3605 subsequent to the trigger frame. In this case, the “cascade indication” field may indicate whether the DL MAC field 3604 contains control information for the UL MU data frame subsequent to the trigger frame; See ¶0727, 1 bit of the cascade indication (or DL/UL indication) field may be combined to indicate a frame type. Interpreted as the DL frame has attribute of the type of frame in the UL.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo to include first frame indicates configuration information of the subsequent UL frame. The motivation to combine is to efficiently use a radio channel by having a plurality of STAs access the channel at the same time (See ¶0131).
Regarding claim 15, Lou discloses the attribute information related to the transmission of the second frame includes attribute information of a transmission apparatus performing the transmission of (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) and the communication circuitry transmits the second frame in a case where the attribute information of the communication apparatus corresponds to the attribute information of the transmission apparatus. (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP)
Regarding claim 16, Lou discloses the attribute information related to the transmission of the second frame includes information related to an attribute of the second frame, (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP) and the communication circuitry is further configured to transmit a frame in which an attribute of the frame corresponds to an attribute of the second frame as the second frame. (See ¶0171, each of the membership information fields include a Tx power field to indicate the transmit power the STA may use to transmit when conducting COBRA transmissions in the current group; See ¶0234, The AP 3505 may assign each of the UL COBRA STAs 3510, 3515, and 3520 an uplink MCS; See ¶0271, 0273, the AP may schedule a STA to transmit an identical number of spatial streams (Nsts) as the AP)
s 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Chun and, further in view of Kim et al. (Pub. No. US 2015/0156722 A1; hereinafter Kim).
Regarding claim 4, Luo in view of Chun fails to disclose the attribute information of the transmission apparatus includes information related to presence or absence of an uplink communication request. 
Kim discloses the attribute information of the transmission apparatus includes information related to presence or absence of an uplink communication request. (Figure 36, see ¶0244, PS-Poll frame including a field indicating the presence or absence of UL data to an AP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo in view of Chun to include having a indicator of a presence or absence of UL data transmission request. The motivation to combine is to improve more efficiently in order to reduce unnecessary power consumption and interference (See ¶0005).
Regarding claim 5,  Luo in view of Chun fails to disclose the uplink communication request includes a data transmission request. 
Kim discloses the uplink communication request includes a data transmission request. (Figure 36, see ¶0244, PS-Poll frame including a field indicating the presence or absence of UL data to an AP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo in view of Chun to include having a indicator of a presence or absence of UL data transmission request. The motivation to combine is to improve more efficiently in order to reduce unnecessary power consumption and interference (See ¶0005).
Regarding claim 6, Luo in view of Chun fails to disclose the uplink communication request includes a communication connection request. 
(See ¶0083, association request frame)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo in view of Chun to include having a indicator of a presence or absence of UL data transmission request. The motivation to combine is to improve more efficiently in order to reduce unnecessary power consumption and interference (See ¶0005).
Regarding claim 7, Luo in view of Chun fails to disclose the second frame includes information related to content of the uplink communication request.
Kim discloses the second frame includes information related to content of the uplink communication request. (See ¶0242, the second frame include information indicating whether the UL access request of the STA is accepted)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Luo in view of Chun to include having a indicator of a presence or absence of UL data transmission request. The motivation to combine is to improve more efficiently in order to reduce unnecessary power consumption and interference (See ¶0005).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Chun and further in view of Yoon et al. (Pub. No. US 2008/0287138 A1; published on November 20, 2008; hereinafter Yoon).
Regarding claim 8, Luo in view of Chun fails to disclose the attribute information of the transmission apparatus includes information related to a communication state of the transmission apparatus. 
(See ¶0080, generates the channel quality information according to UL-MAP, and piggyback the generated CQI over the data to provide to uplink to transmit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting the plurality of resources to the user devices to include the user devices transmitting the CQI and uplink data. The motivation to combine is to have reliable CQI for determining the modulation and channel coding level used to the data transmission can be provided rapidly and efficiently in the wireless mobile communication system (See ¶0021).
Regarding claim 9, Luo in view of Chun fails to disclose the communication state includes information related to a communication quality. 
Yoon discloses the communication state includes information related to a communication quality. (See ¶0080, generates the channel quality information according to UL-MAP, and piggyback the generated CQI over the data to provide to uplink to transmit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting the plurality of resources to the user devices to include the user devices transmitting the CQI and uplink data. The motivation to combine is to have reliable CQI for determining the modulation and channel coding level used to the data transmission can be provided rapidly and efficiently in the wireless mobile communication system (See ¶0021).
Regarding claim 10, Luo in view of Chun fails to disclose the communication state includes information related to a state of a communication channel. 
Yoon discloses the communication state includes information related to a state of a communication channel. (See ¶0084, the generating the CQI according to measured downlink channel quality; interpreted the CQI is used to determine how good or bad the channel is)

Regarding claim 11, Luo in view of Chun fails to disclose the second frame includes information related to content of the communication state of the transmission apparatus.
Yoon discloses the second frame includes information related to content of the communication state of the transmission apparatus. (See ¶0080, generates the channel quality information according to UL-MAP, and piggyback the generated CQI over the data to provide to uplink to transmit)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting the plurality of resources to the user devices to include the user devices transmitting the CQI and uplink data. The motivation to combine is to have reliable CQI for determining the modulation and channel coding level used to the data transmission can be provided rapidly and efficiently in the wireless mobile communication system (See ¶0021).
Response to Arguments
Applicant's arguments filed toward claims 1, 14, 17 and 18 have been fully considered but they are not persuasive. Applicant argument Chun fails to disclose “the attribute of the second frame includes a type of frame.” Examiner respectfully disagrees with applicant. See ¶0682, it is necessary to deliver configuration information for the UL MAC frame subsequent to the trigger frame; See ¶0685, a frame for delivering configuration information of a subsequent UL frame, including the trigger frame (or scheduling frame) may be configured as cascade frame type. Interpreted that the DL frame includes information of the type of subsequent UL frame. Further, evidence is below described in other paragraphs. See ¶0687, If the trigger frame has a MAC structure, the DL MAC field 3604 may contain .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al. (Pub. No. US 2007/0206561 A1-See ¶0009 the BS should include and transmit control information, for example, an uplink MAP (UL-MAP) Information Element (IE), he UL-MAP message contains multiple IEs, that is, a management message type IE for indicating a type of message to be transmitted.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472